El Juez Asociado Hb. Hutchison,
emitió la opinión del tribunal.
La denuncia en este caso imputaba una infracción a la *955ley para reglamentar el uso de vehículos de motor, aprobada en abril 13, 1916, en los términos siguientes:
“Que en' 5 de diciembre, 1918, hora 5 p. m., y en la calle del Dr. Veve de Bayamón, Distrito Judicial Municipal de Bayamón, que a su vez forma paite del Distrito Judicial de San Juan, P. R., el referido acusado conductor del truck No. H. P. 58, de la propiedad de San Félix de Corozal, voluntaria y maliciosamente, y sin ejercer el debido cuidado y tomar precauciones razonables para garantizar vidas y propiedades chocó con el auto que conducía el suscribiente, ocasionando al carro las siguientes averías, el eje, zopanda, un farol, el vinzil y el arrayador. Este accidente ocurrió porque el acusado no marchó lo más a la derecha a la que le fue posible.”
El único error que ba sido alegado es que la corte inferior incurrió en error al desestimar la excepción perentoria formulada a la denuncia por el fundamente de que los he-chos alegados no constituyen un delito público, y para sos-tener esta alegación el apelante se funda en los casos de El Pueblo v. Borque, 25 D. P. R. 594; El Pueblo v. Rivera, 26 D. P. R. 439; El Pueblo v. Salgado, 27 D. P. R. 881, y El Pueblo v. Matienzo, idem 918.
En el caso de Borque este Tribunal resolvió, nos referi-mos al sumario, que “en una denuncia formulada de acuerdo con la sección 12 de la ley No. 75, sobre automóviles, no basta que se exprese en general que el chauffetir no tomó las debidas precauciones en el manejo del auto para garan-tizar vidas y propiedades, sino que es necesario especificar además que realizó algún hecho en violación de algunas de las varias disposiciones concretas contenidas en dicha sec-ción.”
Una lectura de éste y de los otros casos citados que con-firman pero que de ningún modo adicionan la doctrina así enunciada será bastante para demostrar que en ninguno de ellos imputó la denuncia ningún acto u omisión de los des-critos en los varios apartados de la sección 12 de la ley en cuestión.
El apartado “D” de esa sección dispone que “los ve-*956Iiículos de motor que transiten por caminos públicos debe-rán marchar lo más a la derecha que fuere posible,” * * * y la denuncia formulada en este caso determina expresa-mente que el accidente en cuestión “ocurrió porque el acu-sado no marchó lo más a la derecha a la que le fuá posible.”
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.